       Case 2:20-cv-00956-JAM-DB Document 5 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY ROBERSON,                                No. 2:20-cv-0956 JAM DB P
11                      Petitioner,
12           v.                                        ORDER
13    UNKNOWN,
14                      Respondent.
15

16          Petitioner, a state prisoner at California State Prison, Corcoran, has filed a document

17   styled as a motion to stay this action. (ECF No. 1.) No other pleadings have been filed by the

18   petitioner. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On November 18, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within thirty days. (ECF No. 4.) Petitioner

23   has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
      Case 2:20-cv-00956-JAM-DB Document 5 Filed 01/28/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed November 18, 2020, are adopted in full;
 3         2. The petition is dismissed without prejudice.
 4

 5
     DATED: January 27, 2021                     /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
